Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/21/2021.
Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 14-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton, Jr. (US 2010/0115494 A1) in view of Dominguez et al. (US 2017/0235670 A1) and further in view of NPL (Pandey et al., “Performance Analysis of Intel Ivy Bridge and Intel Broadwell Microarchitectures Using Intel VTune Amplifier Software”, June 28, 2018) hereinafter Pandey et al. and further in view of Tauber et al. (US 2017/0372247 A1) and further in view of Paulraj (US 2004/0193395 A1) and further in view of Felch (US 2014/0282455 A1).

Regarding claim 1, Gorton, Jr. discloses
One or more compute nodes comprising: 
one or more host processors (Gorton, Jr. Fig. 1, elements 112); and 
one or more memories coupled to the one or more host processors, the one or more memories including executable program instructions, which when executed by the one or more host processors, cause the one or more compute nodes to (Gorton, JR. Fig. 1, elements 114): 
profile the first low-level language code; and (Gorton, Jr. [0038]: “Also, the instrumentation of code is used during binary analysis, which comprises analyzing programs at the level of machine code, stored either as object code prior to a linking stage of a compiler or as executable code subsequent the linking stage of the compiler. Binary analysis also, regarding dynamic JIT compiling, includes analyses performed at the level of executable intermediate representations, such as byte-codes, which run on a virtual machine. In contrast, source analysis comprises analyzing programs at the level of source code. A compiler, again, is an example of a tool that performs source analysis such as front-end stages of compilation. Although, a compiler also performs binary analysis in later stages of compilation. Source analysis is platform-independent, such as the architecture and the operating system (OS) of the system, but it is language-specific. Binary analysis is language-independent but platform-specific.” Where instrumentation of the binary code as further shown in Fig. 3 is analogous to profiling a low-level language code. And [0046]: “For example, an instrumentation toolkit may be instructed to insert code at basic block boundaries within the application program. In one embodiment, the following information may be collected from the application by the instrumentation code at the basic block boundaries: basic block address, "heat" of the basic block, and basic block disassembly. The "heat" of the basic block may be a measure of how much time a particular basic block requires to execute. In one embodiment, the "heat" may simply be the number of instructions in the basic block. In other embodiments, the "heat" may be measure of a number of a certain type of instruction within the corresponding basic block, a total number of clock cycles required for an execution of the basic block, a total number of cache misses, or other.” Where the heat is analogous to the latency.)
and the first latency in association with the source instruction of the source code [0046]: “For example, an instrumentation toolkit may be instructed to insert code at basic block boundaries within the application program. In one embodiment, the following information may be collected from the application by the instrumentation code at the basic block boundaries: basic block address, "heat" of the basic block, and basic block disassembly. The "heat" of the basic block may be a measure of how much time a particular basic block requires to execute. In one embodiment, the "heat" may simply be the number of instructions in the basic block. In other embodiments, the "heat" may be measure of a number of a certain type of instruction within the corresponding basic block, a total number of clock cycles required for an execution of the basic block, a total number of cache misses, or other.” Where the heat is analogous to the latency.)
Gorton, Jr. lacks explicitly illustrating
a first microarchitecture;
a network controller
map a plurality of instructions of a first low-level language code to a source instruction of a source code based on an identification that the plurality of instructions is a low-level language code representation of the source instruction, wherein the source code is a high-level language code, wherein the first low-level language code is to be executed on the first microarchitecture; 
 set a breakpoint in latency measurement of the first low-level language code during execution on the first microarchitecture based on the map of the plurality of instructions to the source instruction to identify a first latency of the source instruction;
profile the first low-level language code to determine a latency of each respective instruction of the plurality of instructions of the first low-level language code;
identify the first latency of the source instruction based on a summation of the latencies of the plurality of instructions of the first low-level language code; and
and provide a display instruction, wherein the display instruction is to be associated with presentation of each respective instruction of instructions of the first low-level language code with the latency of the respective instruction of the first low-level language code
Dominguez et al. teaches
map a plurality of instructions of a first low-level language code to a source instruction of a source code based on an identification that the plurality of instructions is a low-level language code representation of the source instruction, wherein the source code is a high-level language code, wherein the first low-level language code (Dominguez et al. [0025]: “FIG. 3 is a simplified process flow diagram for correlating low-level assembly language code to its high-level original source code, according to some embodiments of the disclosed invention. In some embodiments, the disclosed invention maps low-level assembly language code generated by compiling original high-level language code, including template instantiations, inline functions, and preprocessor function-like macros back to the original high-level language code. In block 302, an internal representation of the assembly language code is generated by tagging different low-level assembly language constructs with extended metadata.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gorton, Jr. to incorporate the teachings of Dominguez et al. to “map the first portion to a source portion of a source code based on an identification that the first portion is a low-level language code representation of the source portion, wherein the source code is a high-level language code” in order to efficiently verify the accuracy of a compiler (Dominguez et al. [0009]) to further allow quick tests and fixes on code.
Pandey et al. teaches
a first microarchitecture (Pandey et al. Table III, Ivybridge); 
wherein the first [low-level] language code is to be executed on the first microarchitecture (Pandey et al. teaches executing test code I as shown in Table IV on a i3 processor core using the Ivybridge microarchitecture as further illustrated in Table III. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gorton, Jr. in view of Dominguez et al. to incorporate the teachings of Pandey et al. to execute the code within a first microarchitecture in order to efficiently allow different microarchitecture be tested for performance and further allow developers debug and select the processors and microarchitectures in a timely manner.
Tauber et al. teaches
a network controller (Tauber et al. [0094] Fig. 1I element 4); 
set a breakpoint in latency measurement of the first low-level language code during execution on the first microarchitecture based on the map of the plurality of instructions to the source instruction to identify a first latency of the source instruction (Tauber et al. [0087] teaches inserting breakpoints in order to identify hot spots in combination with Gorton, Jr. in view Dominguez et al. and further in view of Pandey et al. where Gorton, Jr taught profiling low-level code to find latencies, Dominguez et al. taught the mapping between low-level code and high-level code, and Pandey et al. taught different architecture);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gorton, Jr. in view of Dominguez et al. and further in view of Pandey et al. combination to incorporate the teachings of  in order to efficiently allow outside control within the system and allow the outside learn internal events to further allow multiple developers control and learn events of the system to properly act. Further setting the breakpoint allows precise and accurate data and results be analyzed without wasting developer time debugging the overall system. This therefore, reduces overall cost of the system.
Paulraj teaches
profile the first low-level language code to determine a latency of each respective instruction of the plurality of instructions of the first low-level language code (Paulraj [0044]: “The simulator 500 provides a method of collecting such statistics. Whether the future processor is an in-order processor or an out-of-order processor or cache simulator, the tool collects data or each instruction. When an instruction is executed by the cycle accurate simulator or a cache simulator, data regarding what is happening in the pipeline is recorded for each instruction. For example, the amount of cycles spent is calculated as a delta cycle between two consecutive retired instructions. The collected data generates performance information which is then stored in a file, e.g., at step 660. The file contains the performance statistics for each instruction.”) and 
provide a display instruction, wherein the display instruction is to be associated with presentation of each respective instruction of instructions of the first low-level language code with the latency of the respective instruction of the first low-level language code (Paulraj [0048]: “Referring to FIG. 9, an example of a performance analyzer screen presentation generated by the simulator is shown. The performance analyzer screen presentation includes an instruction listing portion 910 as well as a specific instruction information portion 920.” Where as seen from Fig. 9 different latencies including CPU cycles, bank conflicts, etc are illustrated for each selected instruction. NOTE: the examiner would like to point out that the display instruction as currently claimed contains intended use and therefore, the examiner recommends amending the limitation by removing “to be”. Nonetheless the new reference Paulraj has been cited.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gorton, Jr. in view of Dominguez et al. and further in view of Pandey et al. and further in view of Tauber et al. combination to incorporate the teachings of Paulraj to teach “profile the first low-level language code to determine a latency of each respective instruction of the plurality of instructions of the first low-level language code; and provide a display instruction, wherein the display instruction is to be associated with presentation of each respective instruction of instructions of the first low-level language code with the latency of the respective instruction of the first low-level language code” in order to efficiently allow developers view latencies of each instruction as needed to speed up debugging process and tune code to bypass potential architecture bottlenecks (Paulraj [0010]).
	Felch teaches
identify the first latency of the source instruction based on a summation of the latencies of the plurality of instructions of the first low-level language code (Felch [0076]: “The prof2 instruction 900 carries out the functionality of summing for the latency_sum variable in the case that the codes 802, 804 match prof2 and the Multi-cycle memory operation completed flag 912 is "1".” And [claim 13]: “adding a latency value for the user memory operation to a sum of latency values associated with the block of program code;” Where Felch teaches the concept of summing the latencies for the code instructions); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gorton, Jr. in view of Dominguez et al. and further in view of Pandey et al. and further in view of Tauber et al. and further in view of Paulraj combination to incorporate the teachings of Felch to teach “identify the first latency of the source instruction based on a summation of the latencies of the plurality of instructions of the first low-level language code” in order to efficiently optimize the block of program code in a timely fashion and allow for quicker code execution.

Regarding claim 2,
The one or more compute nodes of claim 1, wherein: 
the one or more compute nodes includes a second microarchitecture different from the first microarchitecture; 
the executable program instructions, when executed by the one or more host processors, cause the one or more compute nodes to generate a second low-level language code, wherein the second low-level language code is configured to execute on the second microarchitecture (Gorton, Jr. [0051-0052] where Pandey et al. cures Gorton, Jr. to teach the second microarchitecture Broadwell as illustrated in Table III using i5 processor core as shown in Table VII) and is a low-level language code representation of the source code (Dominguez et al. Fig. 3).

Regarding claim 3, it’s directed to compute node having similar limitations cited in claim 1. Thus claim 3 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 4,
The one or more compute nodes of claim 3, wherein the executable program instructions, when executed by the one or more host processors, cause the one or more compute nodes to: 
execute the first low-level language code on the first microarchitecture, (Gorton, Jr. [0051-0052] and Fig. 4); 
time the execution of the first low-level language code on the first microarchitecture to identify the first latency (Gorton, Jr. [0046] and [0024]: “During program profiling, this weight may be summed or averaged over all the instructions within the basic block to generate a "heat" value for a path.”); 
execute the second low-level language code on the second microarchitecture, (Gorton, Jr. [0051-0052] and Fig. 4); and 
time the execution of the second low-level language code on the second microarchitecture to identify the second latency (Gorton, Jr. [0046] and [0024]).
Pandey et al. further teaches a first and second microarchitecture associated with a first and second processor respectively as shown below. Pandey et al. cures the combination to illustrate that a Test Code I as shown in Table IV is the same code being run on the i3 and i5 processor cores each with an associated microarchitecture to illustrate the performance of each.
wherein the first microarchitecture is to be associated with a first processor (Pandey et al. Table III illustrates the association between the Ivybridge microarchitecture with i3 processor core)
wherein the second microarchitecture is to be associated with a second processor different from the first processor (Pandey et al. Table III illustrates the association between the Broadwell microarchitecture with i5 processor core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Pandey et al. to have a first and second microarchitecture associated with a first and second processor respectively in order to efficiently allow different microarchitectures associated with processors be tested for performance and further allow developers debug and select the processors and microarchitectures in a timely manner.

Regarding claim 14, it’s directed to a computer readable storage medium having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 15, it’s directed to a computer readable storage medium having similar limitations cited in claim 2. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 16, it’s directed to a computer readable storage medium having similar limitations cited in claim 3. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a computer readable storage medium having similar limitations cited in claim 4. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 1. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 21, it’s directed to a method having similar limitations cited in claim 2. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 22, it’s directed to a method having similar limitations cited in claim 3. Thus claim 22 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 23, it’s directed to a method having similar limitations cited in claim 4. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 5, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton, Jr. (US 2010/0115494 A1) in view of Dominguez et al. (US 2017/0235670 A1) and further in view of NPL (Pandey et al., “Performance Analysis of Intel Ivy Bridge and Intel Broadwell Microarchitectures Using Intel VTune Amplifier Software”, June 28, 2018) hereinafter Pandey et al. and further in view of Tauber et al. (US 2017/0372247 A1) and further in view of Paulraj (US 2004/0193395 A1) and further in view of Felch (US 2014/0282455 A1) and further in view of Wu et al. (US 2012/0233477 A1).

Regarding claim 5, Gorton, Jr. in view of Dominguez et al. and further in view of Pandey et al. and further in view of Tauber et al. and further in view of Paulraj and further in view of Felch combination teach
The one or more compute nodes of claim 3, wherein the executable program instructions, when executed by the one or more host processors, cause the one or more compute nodes to: 
the combination lacks explicitly
average the first latency and the second latency to generate an average latency
Wu et al. teaches
average the first latency and the second latency to generate an average latency (Wu et al. [0042]: “A hot portion of code may refer to a portion of code that is better suited to execute on one core over the other based on considerations, such as power, performance, heat, other known processor metric(s), or a combination thereof.” And [claim 15]: “setting the previously determined core performance metric to an average of the first performance metric and the second performance metric”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wu et al. to “average the first latency and the second latency to generate an average latency” in order to quickly determine what actions to perform within the system to prevent ongoing system errors and delays.

Regarding claim 18, it’s directed to a computer readable storage medium having similar limitations cited in claim 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 24, it’s directed to a method having similar limitations cited in claim 5. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton, Jr. (US 2010/0115494 A1) in view of Dominguez et al. (US 2017/0235670 A1) and further in view of NPL (Pandey et al., “Performance Analysis of Intel Ivy Bridge and Intel Broadwell Microarchitectures Using Intel VTune Amplifier Software”, June 28, 2018) hereinafter Pandey et al. and further in view of Tauber et al. (US 2017/0372247 A1) and further in view of Paulraj (US 2004/0193395 A1) and further in view of Felch (US 2014/0282455 A1) and further in view of Wu et al. (US 2012/0233477 A1) and further in view of NPL Hoffman et al. (“An analysis of core- and chip-level architectural features in four generations of Intel server processors”) and further in view of Hoffman (US 2015/0067651 A1).

Regarding claim 6, the combination teaches
The one or more compute nodes of claim 5, wherein the executable program instructions, when executed by the one or more host processors, cause the one or more compute nodes to: 
the combination lacks
instruct, with the network controller, a user device to display the first latency, the second latency and the average latency; 
29AB 1477-US	instruct, with the network controller, the user device to display the source instruction; and 
instruct, with the network controller, the user device to display a graphical link that indicates an association between the displayed source instruction, the displayed first latency, the displayed second latency and the displayed average latency.
NPL Hoffman et al. teaches
instruct, with the network controller, a user device to display the first latency, the second latency ([pg. 8] Table 2 illustrates different instructions associated with the different architectures where a first latency would be row 2, col 2 and the second latency row 2, col 3)
29AB 1477-USinstruct, with the network controller, the user device to display the source instruction ([pg. 8] Table 2 illustrates different instructions associated with the different architectures where a first latency would be row 2, col 2 and the second latency row 2, col 3); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of NPL Hoffman et al. to “instruct, with the network controller, a user device to display the first latency, the second latency;29AB 1477-US instruct, with the network controller, the user device to display the source instruction;” in order to efficiently allow a developer modify and fix code as needed to prevent system halts and unnecessary delays in code execution based on determining the best architecture.
Hoffmann teaches
instruct, with the network controller, the user device to display a graphical link that indicates an association between the displayed source instruction, and the displayed average latency ([0044] teaches an instruction associated with presenting different metrics as further illustrated in Fig. 3 where there is an association .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hoffman et al. to “and instruct, with the network controller, the user device to display a graphical link that indicates an association between the displayed source instruction, and the displayed average latency” in order to efficiently allow a developer modify and fix code as needed to prevent system halts and unnecessary delays in code execution.

Regarding claim 19, it’s directed to a computer readable storage medium having similar limitations cited in claim 6. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 25, it’s directed to a method having similar limitations cited in claim 6. Thus claim 25 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton, Jr. (US 2010/0115494 A1) in view of Dominguez et al. (US 2017/0235670 A1) and further in view of NPL (Pandey et al., “Performance Analysis of Intel Ivy Bridge and Intel Broadwell Microarchitectures Using Intel VTune Amplifier Software”, June 28, 2018) hereinafter Pandey et al. and further in view of Tauber et al. (US 2017/0372247 .

Regarding claim 7, it’s directed to an apparatus having similar limitations cited in claim 1. Thus claim 7 is also rejected under the same rationale as cited in the rejection of claim 1 except for the following limitation

A semiconductor apparatus comprising:
one or more substrates (Tansley [col. 4, lines 44-53]: “The device is formed with a series of complementary transistor pairs of which only one pair and one transistor in each adjacent pair are shown in FIG. 5. The device comprises a substrate 12 of p-type monocrystalline silicon. Each transistor pair comprises an N -channel transitor (IGFET) with insulated gate electrode which is formed directly on the substrate 12 and a P-channel IGFET which is formed on a pocket 13 of n-type material (e.g. arsenic) formed in the substrate 12 with a comparatively low doping concentration.”); and
logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates (Transley Fig. 5-7 where fixed logic for a scanning device is implemented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tansley to include one or more substrates and have fixed-functionality logic in order to efficiently switch speed of transistors depending on the substrate and its type.

Regarding claim 8, it’s directed to an apparatus having similar limitations cited in claim 2. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 9, it’s directed to an apparatus having similar limitations cited in claim 3. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 10, it’s directed to an apparatus having similar limitations cited in claim 4. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 13,
The apparatus of claim 7, 
wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Tansley [col. 4, lines 44-53]: “The device is formed with a series of complementary transistor pairs of which only one pair and one transistor in each adjacent pair are shown in FIG. 5. The device comprises a substrate 12 of p-type monocrystalline silicon. Each transistor pair comprises an N -channel transitor (IGFET) with insulated gate electrode which is formed directly on the substrate 12 and a P-channel IGFET which is formed on a pocket 13 of n-type material (e.g. arsenic) formed in the substrate 12 with a comparatively low doping concentration.” And Fig. 5).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton, Jr. (US 2010/0115494 A1) in view of Dominguez et al. (US 2017/0235670 A1) and further in view of NPL (Pandey et al., “Performance Analysis of Intel Ivy Bridge and Intel Broadwell Microarchitectures Using Intel VTune Amplifier Software”, June 28, 2018) hereinafter Pandey et al. and further in view of Tauber et al. (US 2017/0372247 A1) and further in view of Paulraj (US 2004/0193395 A1) and further in view of Felch (US 2014/0282455 A1) and further in view of Tansley (US 3,992,639 A) and further in view of Wu et al. (US 2012/0233477 A1).

Regarding claim 11, it’s directed to an apparatus having similar limitations cited in claim 5. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton, Jr. (US 2010/0115494 A1) in view of Dominguez et al. (US 2017/0235670 A1) and further in view of NPL (Pandey et al., “Performance Analysis of Intel Ivy Bridge and Intel Broadwell Microarchitectures Using Intel VTune Amplifier Software”, June 28, 2018) hereinafter Pandey et al. and further in view of Tauber et al. (US 2017/0372247 A1) and further in view of Tansley (US 3,992,639 A) and further in view of Wu et al. (US 2012/0233477 A1) and further in view of Paulraj (US 2004/0193395 A1) and further in view of Felch (US 2014/0282455 A1) and further in view of Hoffman (US 2015/0067651 .

Regarding claim 12, it’s directed to an apparatus having similar limitations cited in claim 6. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection in which new references have been cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193